DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application data sheet (ADS) does not include application numbers/information under the “Domestic Benefit/National Stage Information” and “Foreign Priority Information” headings. Appropriate correction is required. (See 37 CFR 1.76(c) for correcting and updating an ADS.)

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed July 15, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. 
However, in the interest of compact prosecution, the examiner has considered the foreign patent documents cited in the information disclosure statement (IDS) submitted on July 15, 2022. U.S. Patent 20051055 is an invalid patent number and cannot be considered. A copy of the initialed IDS is included with this Office Action. 
The applicant is reminded that subsequent information disclosure statements should comply with the requirements of 37 CFR 1.97, 37 CFR 1.98 and 37 CFR 1.33(b) in order to be considered by the examiner. (See MPEP 609)

Drawings
The drawings are objected to because:
a.	in Figures 1-4, the lines, numbers and letters are not sufficiently dark and well-defined (see 37 CFR 1.84(l));
b.	in Figures 1-4, the numbers and letters do not measure at least .32 cm (1/8 inch) in height (see 37 CFR 1.84(p)(3));
c.	in Figures 1-4, the view numbers (e.g. “Figure 1”) are not preceded by the abbreviation “FIG.” and “the view numbers” are not larger than the numbers used for reference characters (see 37 CFR 1.84(u));
d.	in Figure 1, “Initial Phase Calculation” in demodulator 12 should be “Initial Phase Computation” in order to be consistent with Figure 1, page 4, line 13 and page 9, line 21;
e.	in Figure 1, “MPSK Mapping” in demodulator 12 should be “MPSK Demapping” (see page 9, line 22); 
f.	in Figure 1, “Channle Decoding” in demodulator 12 should be “Channel Decoding”; and
g.	in Figure 4, the legend for the graph is inconsistent with page 11, lines 12-18. For example, Figure 4 refers to “DPSK-Chirp Modulation” and “BOK-Chirp Modulation” whereas page 11, lines 12-18 refers to “conventional chip (sic) demodulation” and “QDPSK chirp demodulation.” 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the phase calculation unit” (see page 10, line 19) as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the last sentence of the abstract refers to purported merits or speculative applications of the invention.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
on page 4, line 13, “chip signal” should be “chirp signal”;
on page 5, line 11, “system comprises” should be “system that comprises”;
on page 8, lines 4-8, the sentence is grammatically awkward;
on page 9, line 9, the comma after “signal” should be deleted;
on page 9, lines 12-13, “a power amplifier module for outputting the target chirp signal to the RF module and the power amplifier module” doesn’t make sense;
on page 9, lines 15-17, the sentence is grammatically awkward;
on page 9, line 21, “computaiton (sic)” should be “computation” in order to be consistent with Figure 1 and page 10, line 16;
on page 10, line 2, “antenna, then” should be “antenna. Then”;
on page 10, line 5, “modules; the” should be “modules. The”;
on page 10, line 6, “demodulator; finally” should be “demodulator. Finally”;
on page 10, line 16, “initial phase calculation” should be “initial phase computation” (see page 4, line 13 and page 9, line 21);
on page 11, lines 1-8, it is unclear how the “residual decimal frequency deviation elimination module” relates to the “Residual Decimal Frequency Deviation Calculation” component of demodulator 12 in Figure 1. Furthermore, it is unclear what is being referring to by “the determination result” on line 3;
on page 11, lines 8-11, the sentence is grammatically awkward; and
on page 11, line 15, “chip” should be “chirp.”
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities: 
a.	in claim 5, line 4, the comma after “module” should be deleted;
b.	in claim 5, line 12, the comma after “module” should be deleted;
c.	in claim 5, line 15, “down chip signal” should be “down chirp signal”; 
d.	in claim 5, line 16, the comma after “module” should be deleted;
e. 	in claim 5, line 17, the comma after the first occurrence of “signal” should be deleted; 
f.	in claim 8, line 2, “a” should be inserted before “demodulator”;
g. 	in claim 8, line 25, the comma after “module” should be deleted;
h.	in claim 8, line 33, the comma after “module” should be deleted; and
i.	in claim 8, line 37, the comma after “module” should be deleted.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations (i.e. “module”) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a. 	in claim 1: “channel coding module for carrying out channel coding” and “differential modulation module for modulating the phase data”;
b. 	in claim 5: “chirp signal synchronous module, configured to receive… and configured to estimate frequency deviation…,” “parameter control module for providing…,” “local chirp generation module, configured to generate a local original down chirp signal… and configured to obtain a product,” “initial phase computation module, configured to accumulate… and configured to compute…,” “differential phase demodulation module for carrying out differential demodulation,” “m-ary digital phase demodulation module for carrying out demodulation mapping” and “channel decoding module for reconstructing”;
c.	in claim 6: “residual decimal frequency deviation module for eliminating…”;
d.	in claim 8: “channel coding module for carrying out channel coding,” “differential modulation module for modulating the phase data,” “chirp signal synchronous module, configured to receive.. and configured to estimate frequency deviation…,” “parameter control module for providing…,” “local chirp generation module configured to generate a local original down chirp signal… and configured to obtain a product,” “initial phase computation module, configured to accumulate… and configured to compute…,” “differential phase demodulation module for carrying out differential demodulation,” “m-ary digital phase demodulation module for carrying out demodulation mapping” and “channel decoding module for reconstructing”; and
e.	in claim 12: “residual decimal frequency deviation elimination module for eliminating.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 5 and 8, some of the claim limitations (as indicated in paragraph 15 above) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function of each of these claim limitations. There is insufficient disclosure of structure, material, or acts for performing the function of the respective claim limitations since the disclosure designates a “box” in Figure 1 for each of these modules without providing any structure, material or acts within the “box” for performing the function of the respective claim limitations. For example, the disclosure mentions a “channel coding module” (see page 7) but does not describe any structure or details for channel coding data. Similarly, the disclosure mentions the modules of demodulator on page 9, lines 20 - page 11, line 1 but does not describe the structure or details within each module for performing the recited function. Therefore, claims 1, 5 and 8 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In claims 6 and 12, the claim limitation “residual decimal frequency deviation elimination module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Page 11, lines 1-8 describe some steps performed the  “residual decimal frequency deviation elimination module” but it does not provide any details or structure of how this module “eliminates the impact of the frequency deviation on the phase modulation.” For example, it does not describe how the obtained decimal frequency on page 11, line 6 relates to the “residual decimal frequency” on page 11, lines 7-8 or how the obtained decimal frequency “impacts” the phase demodulation on page 11, line 8.  Therefore, claims 6 and 12 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
With regard to claim 1, it is unclear how “the original up chirp signal” on line 8 and “the original down chirp signal” on line 9 relates to “a plurality of original up chirp signals” on lines 1-2 and “a plurality of original down chirp signals” on line 2, respectively, since the respective limitations on lines 8 and 9 refer to one signal whereas the respective limitations on lines 1-2 is directed to a plurality of signals.
With regard to claim 1, it is unclear if “the initial phase” on line 16 is referring to the “initial phase” of the up chirp signal (see line 8) or the “initial phase of the down chirp signal (see line 9).
With regard to claim 2, the claim is directed to the interaction of the modulator with other components instead of being further limiting the modulator of claim 1. It is unclear if the “modulator” of claim 1 should “further comprise” the RF module and power amplifier module wherein the RF module receives the generated target chirp signal.
With regard to claim 5, it is unclear how “the original up chirp signal” (i.e. one “original up chirp signal) on line 15 relates to “the plurality of original up chirp signals” on line 5. For example, is “the original up chirp signal” one of “the plurality of original up chirp signals” or should “the original up chirp signal” be “the plurality of original up chirp signals”?
Claim 6 recites the limitation “the phase demodulation” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is also unclear if this is related to the “differential phase demodulation module” or the “m-ary digital phase demodulation module” in claim 5. 
With regard to claim 7, it does not make sense for the “residual decimal frequency deviation elimination module” to comprise steps (e.g. “comparing” and “carrying out filter integration”) since the elements that comprise an apparatus claim should be structure or components.
Claim 7 recites the limitation “the phase subjected to the phase demodulation” in line 3. There is insufficient antecedent basis for this limitation in the claim. For example, is “the phase” referring to “the initial phase” or another phase? It is also unclear if this is related to the “differential phase demodulation module” or the “m-ary digital phase demodulation module” in claim 5. 
With regard to claim 7, it is unclear how “a phase deviation” on 4 relates to “a difference value” that is obtained. For example, does the “difference value” represent “a phase deviation” wherein the filter integration on line 5 is carried out on “difference value”? 
Claim 7 recites the limitation “the target chirp signal synchronous module” in line 8. There is insufficient antecedent basis for this limitation in the claim. Should “the target chirp signal synchronous module” be “the chirp signal synchronous module” (see claim 5, line 4)?
With regard to claim 8, it is unclear how “the original up chirp signal” on line 8 and “the original down chirp signal” on line 11 relates to “a plurality of original up chirp signals” on lines 3-4 and “a plurality of original down chirp signals” on line 12, respectively, since the respective limitations on lines 11 and 12 refer to one signal whereas the respective limitations on lines 3-4 is directed to a plurality of signals.
With regard to claim 8, it is unclear if “the initial phase” on line 19 is referring to the “initial phase” of the up chirp signal (see line 11) or the “initial phase of the down chirp signal (see line 12).
With regard to claim 9, it is unclear how “a radio frequency (RF) module” and “a power amplifier module” relate to the wireless communication system in the preamble. For example, does the “wireless communication system” further comprise these modules?
Claim 12 recites the limitation “the phase demodulation” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is also unclear if this is related to the “differential phase demodulation module” or the “m-ary digital phase demodulation module” in claim 8.
With regard to claim 13, it does not make sense for the “residual decimal frequency deviation elimination module” to comprise steps (e.g. “comparing” and “carrying out filter integration”) since the elements that comprise an apparatus claim should be structure or components.
Claim 13 recites the limitation “the phase subjected to the phase demodulation” in line 3. There is insufficient antecedent basis for this limitation in the claim. For example, is “the phase” referring to “the initial phase” or another phase? It is also unclear if this is related to the “differential phase demodulation module” or the “m-ary digital phase demodulation module” in claim 5. 
With regard to claim 13, it is unclear how “a phase deviation” on 4 relates to “a difference value” that is obtained. For example, does the “difference value” represent “a phase deviation” wherein the filter integration on line 5 is carried out on “difference value”? 
Claim 13 recites the limitation “the target chirp signal synchronous module” in line 8. There is insufficient antecedent basis for this limitation in the claim. Should “the target chirp signal synchronous module” be “the chirp signal synchronous module” (see claim 5, line 4)?
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of the claim limitations in claims 1, 5, 6, 8 and 12 that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (See paragraph 15 above for the claim limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.) The specification does not demonstrate that the applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Dependent claim(s) are rejected under the same ground(s) as the claim(s) from which it depends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BETSY DEPPE/Primary Examiner, Art Unit 2633